Citation Nr: 0524292	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.L.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  He served in Vietnam from October 1967 to 
September 1968 and he was awarded a Vietnam Service Medal.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 2002 and May 
2002 of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Los Angeles, California, which denied 
entitlement to service connection for PTSD and Hepatitis C.  

In April 2001, the veteran had also filed claims for 
entitlement to service connection for diabetes mellitus and 
asthma.  In March 2002, service connection for diabetes 
mellitus was granted and the claim for service connection for 
asthma was denied.  The veteran was notified of this decision 
in March 2002.  He did not file a notice of disagreement with 
respect to the denial of the claim for service connection for 
asthma.  Thus, this issue is not before the Board for 
appellate review.  

The veteran had initially filed a claim for service 
connection for PTSD in September 1999.  In February 2000, the 
RO denied this claim.  The veteran was notified of this 
decision in March 2000 and he filed a notice of disagreement.  
A statement of the case was issued in April 2000.  The 
veteran did not file a substantive appeal within the 
requisite time period, and the February 2000 rating decision 
became final.  38 C.F.R. §§ 20.200, 20.1103 (2004).     

Under section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), the VA, upon request of the claimant or upon the 
motion of the Secretary of Veterans Affairs, must 
readjudicate certain finally decided claims "as if the denial 
or dismissal had not been made."  Supervisory or adjudicative 
personnel of VA's Veterans Benefits Administration are 
authorized to initiate such readjudication on behalf of the 
Secretary.  Section 7(b) of the VCAA is only applicable to 
claims that became final during the period beginning on July 
14, 1999 and ending on the date of the enactment of the VCAA 
which is November 9, 2000; and were denied on the basis that 
they were not well grounded.  VAOPGCPREC 3- 2001 (2001).

In a March 2002 rating decision, the RO readjudicated the 
veteran's claim for service connection for PTSD under the 
VCAA, and the claim was denied.  The veteran perfected an 
appeal.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence linking the Hepatitis C to a 
disease or injury in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002), and amended by Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004), redefined VA's duty to 
assist a claimant in the development of a claim.  Regulations 
that implement the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  The 
Court also held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The AOJ provided VCAA 
notice letters to the claimant in January 2002 and March 
2002, prior to the initial adjudication of the claim for 
service connection for Hepatitis C.  The letters notified the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence to the RO.  The 
July 2003 statement of the case included the provisions of 
38 C.F.R. § 3.159; the statement of the case advised the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  Pertinent 
treatment records have been obtained.  The veteran reported 
that he had been treated for Hepatitis C at Kaiser 
Permanente.  Treatment records from Kaiser Permanente dated 
from March 1996 to November 2001 are associated with the 
claims folder.  In November 2002, the veteran indicated that 
he was being treated at Kaiser Permanente for the Hepatitis 
C.  At the hearing before the Board in March 2004, the 
veteran indicated that the treatment for the Hepatitis C 
consisted of blood tests.  The veteran was not taking any 
medication for the Hepatitis C.  Kaiser Permanente treatment 
records and reports of the blood tests and a liver biopsy 
showing a diagnosis of Hepatitis C, are associated with the 
claims folder.  The Board finds that there is no reasonable 
possibility that obtaining any additional records from Kaiser 
Permanente will aid the veteran in substantiating his claim, 
since the issue before the Board is whether the Hepatitis C 
was incurred in service, not the current severity of the 
Hepatitis C.  The veteran was informed by the RO in the July 
2003 supplemental statement of the case that the RO only 
obtained the Kaiser treatment records dated from March 1996 
to November 2001.    

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
not afforded a VA examination for the Hepatitis C claim.  As 
will be discussed in detail below, there is no indication 
that the Hepatitis C may be associated with active service.  
The service medical records do not reflect a diagnosis of 
Hepatitis C, and indicate that the veteran's liver was 
normal.  At the hearing before the Board in March 2004, the 
veteran denied risk factors associated with Hepatitis C in 
service.  Thus, the Board concludes that a VA examination is 
not necessary.   

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Analysis

Legal criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

The Court has consistently held that, under the substantive 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

The veteran contends that he incurred Hepatitis C in service.  
There is medical evidence of a current diagnosis of Hepatitis 
C.  Treatment records from Kaiser Permanente indicate that in 
May 1999, the veteran was found to have Hepatitis C and was 
referred for evaluation.  In November 1999, a liver biopsy 
was performed and the final diagnosis was minimally active 
chronic hepatitis, grade 1.  The clinical diagnosis was 
Hepatitis C.  

There is no competent evidence of Hepatitis C in service.  
The service medical records do not reflect findings or 
diagnosis of Hepatitis C.  Upon separation examination in 
September 1968, examination of the abdomen and viscera was 
normal.  There is no evidence that the veteran was exposed to 
Hepatitis C risk factors in service.  At the hearing before 
the Board in March 2004, the veteran testified that he did 
not have a blood transfusion in service, he did not get 
tattooed in service, and he did not do intravenous drugs in-
service.  The service records show that the veteran's 
military occupational specialty was cook; he did not work as 
a health care worker.  The veteran did not provide any 
information as to how he may have incurred Hepatitis C in 
service.  

There is no competent evidence of a relationship between the 
veteran's current Hepatitis C and service.  The record shows 
that Hepatitis C was first diagnosed in 1999, almost 30 years 
after service.  The treatment records from Kaiser Permanente 
indicate that the veteran reported having a history of 
alcohol abuse, high risk sexual activity in the past, and 
needle exposure in the past.  There is no evidence that the 
veteran engaged in these high risk behaviors in service or 
that the Hepatitis C is related to disease or injury in 
service.  

The veteran has not submitted competent evidence of a 
relationship between his current Hepatitis C and a disease or 
injury in service.  The Board has considered the veteran's 
assertions that the Hepatitis C was incurred in service.  As 
a lay person, he is not competent to render an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

There is no medical evidence of a relationship between the 
current Hepatitis C and service.  In Boyer; supra, the 
Federal Circuit held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between service and the Hepatitis C.  
The medical evidence shows that the Hepatitis C first 
manifested many years after service.  The medical evidence of 
record establishes that the veteran did not have Hepatitis C 
in service.  Thus, the Board finds that service connection 
for Hepatitis C is not warranted, since the preponderance of 
the evidence shows that the Hepatitis C did not manifest in 
service but first manifested many years after service and 
there is no medical evidence of a relationship between the 
Hepatitis C and service. The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for Hepatitis C, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  

ORDER

Entitlement to service connection for Hepatitis C is denied.  


REMAND

The veteran contends that he has PTSD due to traumatic events 
during his service in Vietnam.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon evaluation in October 1999.  The diagnosis was based on 
the veteran's unverified stressors.  

The service records show that the veteran served in Vietnam 
from October 1967 to September 1968 with the HHC, 2nd 
Battalion, 2nd Infantry, 1st Infantry Division.  The veteran's 
military occupational specialty while serving in Vietnam was 
cook's helper, cook, and 1st cook.  The service records show 
that the veteran served during the Vietnam Counteroffensive 
Phase III.  He was not awarded any medals indicative of 
combat.   

The veteran has reported several stressor events.  In a 
November 1999 statement, and at the hearing before the Board 
in March 2004, the veteran reported the following stressor 
events: (1) in October 1967, just after arriving in the Lai 
Khe base camp, and in January and February 1968, the camp was 
mortared continuously on a daily and nightly basis; (2) in 
November 1967, while in the field operating in the Iron 
Triangle, the veteran stated that his company was under fire 
for two weeks from snipers and mortars and a number of 
members from his company were killed; (3) during the Tet 
Offensive, the veteran's company was under continued mortar 
and rocket attack, and he saw some men killed and injured; 
(4) in December 1967, while his company was out on patrol 
between the Lai Khe base camp and Quin Lay base camp, he 
witnessed an armored personnel carrier run over a land mine; 
it blew up killing the soldiers inside; and (5) in July or 
August 1968, while at the base camp in Loc He, after the 
veteran left a latrine, another soldier went in the latrine 
and a mortar round hit and it exploded.  The veteran reported 
that he served in Company B, 2nd Battalion, 3rd Brigade, 1st 
Division.    

Review of the record reveals that the RO did not make an 
attempt to obtain credible supporting evidence of the claimed 
stressors by contracting the United States Armed Services 
Center for Research of Unit Records (USASCRUR).   

Review of the record reveals that the veteran is treated for 
PTSD at the VA medical facility in West Los Angeles.  The 
claims folder contains treatment records from the VA medical 
facility in West Los Angeles from November 1998 to February 
2002.  In a September 2002 statement, the veteran stated that 
he was currently being treated for PTSD at the VA medical 
center in Wadsworth.  In a November 1999 statement, the 
veteran stated that he received treatment in September 1983 
at the Kern Medical Center in Bakersfield, California, for a 
mental disorder (suicidal).  The Board finds that the RO 
should make an attempt and obtain the VA treatment records 
from the West Los Angeles VA medical facility dated from 
February 2002, from the Wadsworth VA medical facility, and 
from the Kern Medical Center.  The Board is obligated to seek 
these records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The originating agency should make an 
attempt and obtain the VA treatment 
records from the West Los Angeles VA 
medical facility dated from February 
2002, from the Wadsworth VA medical 
facility, and from the Kern Medical 
Center dated in 1983.   

2.  The originating agency should review 
the entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary, a copy of the 
DD 214, and a copy of this remand, and 
all associated documents should be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, for 
verification of stressors.  The agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact.

3.  If, and only if, it is determined 
that the veteran was exposed to a 
verified stressor in service, then the 
originating agency should arrange for the 
veteran to undergo a VA psychiatric 
examination.  Any alleged stressors which 
have been verified should be made known 
to the examiner.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner for review in 
connection with the examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the originating 
agency may be relied upon.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

4.  When the originating agency is 
satisfied that the record is complete, 
the RO should consider all new evidence 
and readjudicate the issue of entitlement 
to service connection for PTSD.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


